Citation Nr: 0015885	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  97-20 312	)	DATE
	)
	)                      

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
disability of the thoracic spine. 

4.  Entitlement to service connection for esophagitis and 
hiatal hernia due to an undiagnosed illness or a basis other 
than undiagnosed illness.

5.  Entitlement to service connection for depression due to 
an undiagnosed illness or a basis other than undiagnosed 
illness.

6.  Entitlement to service connection for alopecia areata due 
to an undiagnosed illness or a basis other than undiagnosed 
illness.

7.  Entitlement to service connection for chronic fatigue 
syndrome to include fatigue due to an undiagnosed illness or 
a basis other than undiagnosed illness.  

8.  Entitlement to service connection for respiratory 
disability including bronchitis due to an undiagnosed illness 
or a basis other than undiagnosed illness.  

9.  Entitlement to an increased rating for residuals of a 
right knee injury, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
June 1991 that included service in the Southwest Asia theater 
of operations during the Persian Gulf War from January 11, 
1991 to May 18, 1991.  His DD Form 214 shows 4 months and 5 
days of prior active service.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a February 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee on the issues of entitlement to 
service connection for depression, alopecia areata, and 
bronchitis.  

The RO denied entitlement to service connection for emphysema 
and tuberculosis as not well grounded and the appellant's 
attorney filed a notice of disagreement.  The attorney's 
letter of February 1997, described therein as a 
"supplemental substantive appeal," stated that the veteran 
"recognizes that his emphysema and tuberculosis are not well 
grounded and he proffers no evidence in support of these 
claims."  He contended the symptoms were a part of an 
undiagnosed illness.  Therefore the Board concludes that the 
notice of disagreement for service connection for emphysema 
and tuberculosis on a basis other than as a respiratory 
disability due to an undiagnosed illness has been withdrawn.  
38 C.F.R. § 20.204.  

The record shows that a timely appeal has been entered from a 
December 1997 rating decision of the VARO in No. Little Rock, 
Arkansas on the issues of entitlement to service connection 
for hearing loss and tinnitus and whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for disability of the thoracic spine.  
Other issues on appeal were entitlement to service connection 
for chronic fatigue syndrome to include fatigue due to an 
undiagnosed illness or a basis other than undiagnosed illness 
and entitlement to service connection for esophagitis and 
hiatal hernia due to an undiagnosed illness or a basis other 
than undiagnosed illness.  The Board in April 1999 remanded 
the case to honor the request for a Board hearing at the RO.  

At the Board hearing in October 1999 (Transcript at 2), it 
was noted that additional issues for service connection based 
on direct incurrence or as due to undiagnosed illness were 
service connection for costochondritis, otitis media, 
frequent nasal bleeding and sneezing, exudative tonsillitis, 
poor wound healing and a disorder manifested by "feeling 
bad, always hungry, thirsty, chilling, usually feet, with 
night sweats, hot flashes, rapid weight changes, puckering of 
the fingers."  These issues were denied in the December 1997 
RO decision and none of them were addressed in a notice of 
disagreement after notice of the decision was issued in 
December 1997.  His recent Board hearing testimony may be 
accepted as evidence in an application to reopen the claims 
for service connection on the basis of new and material 
evidence.  Therefore, these issues are referred to the RO for 
further action, as they are not properly before the Board for 
appellate consideration at this time.


At the Board hearing, other issues mentioned were entitlement 
to service connection for joint pain, muscle pain and 
weakness and tension headaches.  The Board observes that the 
RO in December 1997 granted service connection for these 
disorders as due to undiagnosed illness.  More specifically 
regarding the joints, the service connected disability due to 
undiagnosed illness was rated as "joint pain and stiffness 
of the left knee, elbows and shoulders, muscle aches/pains, 
hurting all over, weakness, restless legs and leg cramps."  
The benefit of service connection having been granted, the 
issues are no longer a part of the appeal.

The Board observes that the veteran appealed the reduction in 
the rating for his right knee disability that was implemented 
by the RO decision in February 1996.  The RO in December 1997 
restored the rating for the entire period at issue.  The 
appeal has not been withdrawn.

The issues of entitlement to service connection for a 
respiratory disability, whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for disability of the thoracic spine and 
entitlement to an increased rating for residuals of a right 
knee injury are addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
hearing loss is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  

2.  The claim of entitlement to service connection for 
tinnitus is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.


3.  The veteran's gastrointestinal symptoms are attributed 
medically to a known diagnosis of hiatal hernia and 
esophagitis; the claim of service connection based on 
southwest Asia service during the Persian Gulf War or 
inception during service is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation. 

4.  The veteran's hair loss is attributed medically to a 
known diagnosis of alopecia areata; the claim for service 
connection based on southwest Asia service during the Persian 
Gulf War or inception during service is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation. 

5.  The veteran's psychiatric disorder is attributed 
medically to a known diagnosis of major depression; the claim 
of service connection based on southwest Asia service during 
the Persian Gulf War or inception during service is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation. 

6.  The claim of entitlement to service connection for 
fatigue, including chronic fatigue syndrome based on 
southwest Asia service during the Persian Gulf War or 
inception during service is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim of entitlement to service connection for 
tinnitus is not well grounded.
38 U.S.C.A. § 5107.

3.  The claims of entitlement to service connection for 
esophagitis and hiatal hernia depression, alopecia areata and 
fatigue due to an undiagnosed illness or a basis other than 
undiagnosed illness are not well grounded.  38 U.S.C.A. § 
5107.

4.  The claim of entitlement to service connection for 
chronic fatigue syndrome is not well grounded.  38 U.S.C.A. 
§ 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing loss and tinnitus

Factual background

Medical examination in April 1987 had audiology that tested 
500, 1,000, 2,000, 3,000 and 4,000 Hertz in both ears.  
Hearing thresholds, right/left, were 10/5/5/0/5 and 
15/10/0/0/0.  Medical examination in early April 1991 showed 
a history of ear trouble that referred to a tube in right ear 
as child and no history of hearing loss.  Audiology test on 
the same frequencies showed hearing thresholds, right/left, 
20/10/5/10/10 and 10/0/0/5/15.  An audiology test completed 
in May 1991 after redeployment found the hearing thresholds 
at the pertinent frequencies, right/left, 20/10/5/10/10 and 
10/0/0/5/15.  There was a reference to routine exposure to 
hazardous noise and that the last noise exposure had been 15 
hours previously.  The hearing loss profile was reported as 
"H1".

The record shows the veteran made no reference to hearing 
loss or tinnitus on his initial VA benefit application in 
1991 or on subsequent applications in 1992 and 1994.  VA 
examination in 1992 was also unremarkable for either 
disorder.  VA medical records through 1995 were pertinently 
unremarkable except for a history of hearing loss given on 
the Persian Gulf Registry examination in late 1994.  There 
was a reference to a "knot behind ear" causing "hard 
hearing in that ear."  Also unremarkable are the records 
from Boston Mountain Rural Health Center that begin with a 
May 1994 examination that found the ears within normal 
limits.

VA ear nose and throat examination in April 1997 noted the 
veteran's complaint of decreased hearing and the examiner 
reported subjective decreased hearing in the right ear.  VA 
audiology examination in late 1997 tested the same 
frequencies and showed hearing thresholds, right/left, 
5/10/5/15/10 and 0/0/5/10/30.  

Speech recognition was 94 percent in the right ear and 98 
percent in the left ear.  Hearing was reported as within 
normal limits except for mild sensorineural loss in the left 
ear at 4,000 Hertz.  Regarding tinnitus, it was noted that 
the veteran reported intermittent buzzing or ringing tinnitus 
in the right ear which had persisted since a truck exploded 
near him in 1991.  

On VA examination in December 1997 the veteran complained of 
right-side hearing loss that had been progressing for about 
five years.  The examiner stated that he did not report 
sensation of pressure or tinnitus.  The recent audiology 
findings were noted.  The examiner's impression was mild high 
frequency sensorineural hearing loss in the left ear.  In May 
1998 there is a reference to unspecified sensorineural 
hearing loss.

Additional records received from the Boston Mountain facility 
mention the veteran's history of ear infection but no ongoing 
problem.  The diagnosis was bilateral otitis media.  

At a RO hearing in early 1998 the veteran recalled being 
close to an explosion during his Persian Gulf service and the 
onset of hearing loss and tinnitus.  He stated that he told 
examiners about this and he recalled an ear examination after 
he returned from the Persian Gulf (T 15-18).  His testimony 
at the recent Board hearing was consistent with earlier 
testimony (T 6, 36-37).


Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. § 1110 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date. For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic." When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned. 
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for sensorineural hearing 
loss although not otherwise established as incurred in 
service if manifested to a compensable degree within 1 year 
from the date of separation from service provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  38 C.F.R. § 3.309.

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 




(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  

Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Where 
the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health care professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Consequently, lay assertions cannot constitute cognizable 
evidence in most instances, and as cognizable evidence is 
necessary for a well grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claims not well grounded.  His claims 
require the application of the general rule requiring 
competent medical nexus evidence to well ground the claim.  
See for example Savage v. Gober, 10 Vet. App. 488 (1997) for 
a discussion of an exception to the general rule of Caluza, 
recently clarified in Voerth v. West, 13 Vet. App. 117 
(1999). 

The duty to assist arises upon the appellant establishing a 
well grounded claim.  The Board cannot overlook that the 
record does not contain a medical opinion of service 
connection for sensorineural hearing loss or tinnitus.  
Competent evidence linking these disorders to service 
directly is not shown in the record elsewhere.  





The Board observes that the service records contain an 
audiology examination dated after the veteran returned from 
deployment in the Persian Gulf and that the record appears 
complete regarding the hearing evaluations in service.  

The Board notes that the veteran had combat service in the 
Persian Gulf War and claimed disabilities as a result of 
injury linked to combat.  Therefore, the provisions of 
38 U.S.C.A. § 1154, relating to combat veterans are 
applicable to this case.  The pertinent provisions of 38 
U.S.C.A. § 1154 have been reported previously. 

The Federal Circuit in Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996) set out a three-step analysis for applying 38 
U.S.C.A. § 1154(b).  First, it must be determined that there 
is "satisfactory lay or other evidence of service incurrence 
or aggravation" of disease or injury due to combat.  Second, 
it must be determined whether such evidence is "consistent 
with the circumstances, conditions or hardships of such 
service."  If both of these inquiries have been answered in 
the affirmative, then a factual presumption arises that the 
disease or injury is service connected.  The third step of 
the analysis is to determine whether the government has 
rebutted the established presumption of in service incurrence 
by "clear and convincing evidence to the contrary." Id at 
392-3.  

In Caluza the emphasis was that 38 U.S.C.A. § 1154(b) 
"relaxes the evidentiary requirements for adjudication of 
certain combat-related VA-disability-compensation claims" by 
allowing lay or other evidence to prove incurrence of a 
condition by combat. 7 Vet. App. at 507.  Accordingly, the " 
'lay or other evidence' [will] be accepted as sufficient 
proof of service incurrence or aggravation unless there is 
'clear and convincing evidence' that the disease or injury 
was not incurred or aggravated in service...[citing Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994)]." 7 Vet. App. at 
508.


Thereafter, in Libertine v. Brown, 9 Vet. App. 521, 524-25 
(1996), the holding was that the Collette Court's decision 
supplemented the Caluza medical nexus analysis but that in 
certain cases lay evidence would satisfy the first step under 
Collette.  More recently Nolen v. West, 12 Vet. App. 347, 350 
(1999) and Clyburn v. West, 12 Vet. App. 296, 303 (1999), 
affirmed the principle that section 1154(b) does not provide 
a substitute for medical nexus evidence and present 
disability.  

The Board finds that the claim for service connection for 
hearing loss and tinnitus not well grounded since the 
required medical nexus evidence is not of record and it is 
not reported as being available.  The veteran's history is 
noted, but the Board must observe that while its truthfulness 
may be presumed for purposes of well grounding a claim, that 
does not satisfy the medical nexus requirement.  

Although the veteran in seeking service connection may 
reasonably be seen as relying upon Hensley v. Brown, 5 Vet. 
App. 155 (1993) and 38 U.S.C.A. § 1154, the Board must point 
out that the claim lacks medical nexus evidence critical to a 
well grounded claim and neither authority cited would create 
an exception to that requirement in this case.  See, e.g., 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).   There is 
no medical evidence of record in support of a nexus to 
service for tinnitus or sensorineural hearing loss.  Although 
the veteran did report the history of in service noise 
exposure the examiners did not return a diagnosis of chronic 
tinnitus or sensorineural hearing loss linked to service.  
The nonspecific reference to hearing difficulty on the 1994 
VA Persian Gulf Registry examination did not appear to have 
been based on noise exposure.

Nor may it be argued reasonably that a sensorineural hearing 
disability is shown to the degree warranting consideration of 
service connection on a presumptive basis.  Neither appears 
to have been mentioned on examinations in service or prior to 
the late 1990's in view of the contemporaneous record.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The Board 
must also point out that the veteran is not shown to have a 
hearing loss disability as defined by VA regulation to 
warrant further consideration of service connection at this 
time. 

Consequently, the veteran's lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for a well-grounded claim, Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); his lay assertion on a matter of 
medical causation or etiology would not be entitled to any 
favorable presumption in the well-grounded determination.  

The Board considered and denied the veteran's claims for 
service connection for hearing loss and tinnitus on the same 
grounds as the RO and in so doing he has been accorded the 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground the claim for service connection for 
sensorineural hearing loss or tinnitus.  McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  


Esophagitis and hiatal hernia, depression, alopecia areata,
 chronic fatigue syndrome to include fatigue

Factual background

The service medical records show a pertinently unremarkable 
medical examination in 1987.  The medical examination in 
April 1991 showed a pertinently normal clinical evaluation 
and unremarkable medical history.  The veteran also reported 
no fatigue, recurring thought about the Persian Gulf, stomach 
pain, nausea or bloody bowel movements or skin rash, 
infection or sores on a questionnaire completed at that time 
and again in late May 1991.  

The veteran initially mentioned hair loss in correspondence 
to VA in August 1992 and alopecia areata was reported on VA 
examination in late 1992.  

On that examination he recalled that the initial episode 
occurred in December 1991 with hair loss in the beard area 
and that he saw a military physician for it.  He was also 
examined for an orthopedic complaint and it was noted that he 
reported driving a gas truck all day and having knee problems 
after climbing in and out of a truck all day.  On the 
examination form he did not report having missed any time 
from work.

The next pertinent communication from the veteran was his 
correspondence in September 1994 wherein he mentioned lack of 
energy and facial hair loss that he linked to his service in 
Desert Storm.  Separately in the letter he said he would also 
like to "file for" depression.  In correspondence the next 
month he mentioned having no energy in addition to other 
problems that occurred since he had returned from the Persian 
Gulf.   

The VA medical records show in August 1992 he reported a two-
month history of hair loss and fatigue and no exposure to 
known toxic chemicals.  The diagnoses were alopecia of 
undetermined etiology and fatigue.  Alopecia areata was the 
diagnosis reported in early 1994 when he was seen for a two-
year history of alopecia in the hair and beard.  

VA medical records show in September 1994, when he was 
hospitalized for an evaluation of shortness of breath a 
consultation report noted he also complained of chronic 
fatigue and of facial hair loss after returning from the 
Persian Gulf.  Dermatology consultation showed an assessment 
of alopecia areata for his complaint of hair loss in the 
beard area and on the scalp, which he reported having had two 
or three times in the past three years.  The final diagnosis 
was paroxysmal nocturnal dyspnea.  

VA Persian Gulf Registry examination in September 1994 shows 
the veteran's complaints included gas and constipation for 
over a year, weakness due to shortness of breath and hair 
loss that started two months after he arrived in the Persian 
Gulf.  In the summary of defects and diagnoses alopecia was 
also noted.  Other clinical record entries note he was given 
medication for depression of two months.  Definite diagnoses 
mentioned included rule out major depression, joint pain and 
rule out asthma for complaints listed as being fatigue, joint 
pain and decreased libido.  

A psychological evaluation was completed and the diagnostic 
impression was dysthymic disorder, rule out Persian Gulf 
syndrome.  The summary noted that he suffered from very 
definite depressive symptomatology and had associated 
irritability, anxiety, and chronic fatigue which may be 
secondary to his depression or what is "sometimes referred 
to as Persian Gulf Syndrome."  Dysthymic disorder was also 
noted in a contemporaneous VA mental hygiene clinic report.  

On VA examination in January 1995 the veteran reported having 
missed about 30 days from work in the past twelve months 
because of coming to VA for treatment and not being able to 
work.  He reported to a VA psychiatric examiner that he was 
depressed and that it began about two years previously when 
he first noticed that he had less energy.  He denied any 
intrusive thoughts or trouble at work where for the last 
three years he had driven a truck.  The diagnosis was major 
depression, single episode, moderate. 

The contemporaneous treatment records from the Boston 
Mountain facility show in May 1994 a complaint of lack of 
energy, aching joints and not feeling well since Persian Gulf 
service.  Depression was mentioned in mid 1994. 

The veteran in April 1996 submitted a VA benefit application 
for chronic fatigue syndrome.  A VA examiner in June 1996 
reported the diagnosis of chronic fatigue syndrome in the 
absence of organic disease.  The veteran complained of 
feeling tired all the time and the examiner noted he had no 
organic disease causing the problem of chronic fatigue.  It 
was also noted that he did not have gastrointestinal disease.  

At a RO hearing in 1997 the veteran recalled hair loss after 
return from the Persian Gulf and being told this might be 
thyroid or stress related.  Regarding a psychiatric disorder, 
he recalled being seen several times.  He did mention that 
his fatigue at times caused him to take off from work and he 
had missed one week of work recently (T inter alia 1-6, 11-
20, 29-31).  His spouse also provided testimony (T 35-43).

The Ozark Counseling Services in 1997 reported no record for 
the veteran.  No additional treatment records relevant to the 
appeal were provided by the Boston Mountain facility.  

VA examination in late 1997 found the veteran primarily 
complaining of no energy and joints hurting.  He recalled a 
physician's thought that the lack of energy was related to 
stress.  He also complained of lower abdominal cramping about 
every two months but said he had not seen a physician for 
this.  He also had gas complaints for which he had taken some 
over-the-counter product.  An upper gastrointestinal series 
and a barium enema were obtained.  The diagnoses included 
gastroesophageal reflux hiatal hernia with esophagitis.  The 
examiner noted no diagnosis for muscle aches and pains, other 
than the right knee joint, and general malaise and hunger.  
The examiner stated that he was unable to attribute his 
alleged disability to any other known clinical diagnosis.  

At a RO hearing in 1998, the veteran recalled that heartburn 
and hiatal hernia occurred after he came home from the 
Persian Gulf and that he was told he had esophagitis and 
gastritis (T 18-19).

On a VA examination in May 1998 the veteran reported a 
problem with chronic fatigue for about seven years and that 
it was thought he was under stress.  It was noted that he was 
not complaining of any diarrhea or constipation.  The 
impression was chronic fatigue syndrome, no organic disease 
found.  

Records received in 1998 from the Boston Mountain facility 
show treatment since 1994.  A March 1998 clinical entry shows 
the veteran was treated for bilateral otitis media, worse on 
the left.  A January 1995 clinical entry shows a clinical 
inspection of the ears disclosed both tympanic membranes were 
red and bulging with vesicles.

At the Board hearing, the veteran recalled depression after 
he returned from the Persian Gulf and he so advised his 
physician.  According to the veteran, the physician said the 
war could have some thing to do with it but never said what 
it was (T 19-22, 26).  As for alopecia, he recalled first 
being told of it in 1992 or 1993, and that it was present 
since he returned from the Persian Gulf (T 22-24).  


Concerning chronic fatigue, the veteran recalled that this 
had been continuous since he returned from the Persian Gulf 
(T-24-25).  His spouse provided her recollections of the 
various disorders (T 28-35).


Criteria

In addition to pertinent law and regulations previously 
cited, the following are applicable:  

Service connection may be granted for major depression 
although not otherwise established as incurred in service if 
manifested to a compensable degree within 1 year from the 
date of separation from service provided the rebuttable 
presumption provisions of § 3.307 are also satisfied.  
38 C.F.R. § 3.309.

The Secretary may pay compensation under this subchapter to 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses) that (1) became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or 
(2) became manifest to a degree of 10 percent or more within 
the presumptive period prescribed under subsection (b).

(b) The Secretary shall prescribe by regulation the period of 
time following service in the Southwest Asia theater of 
operations during the Persian Gulf War that the Secretary 
determines is appropriate for presumption of service 
connection for purposes of this section. The Secretary's 
determination of such period of time
shall be made following a review of any available credible 
medical or scientific evidence and the historical treatment 
afforded disabilities for which manifestation periods have 
been established and shall take into account other pertinent 
circumstances regarding the experiences of veterans of the 
Persian Gulf War.

(c)(1) The Secretary shall prescribe regulations to carry out 
this section. (2) Those regulations shall include the 
following: (A) A description of the period and geographical 
area or areas of military service in connection with which 
compensation under this section may be paid.

(B) A description of the illnesses for which compensation 
under this section may be paid.

(C) A description of any relevant medical characteristic 
(such as a latency period) associated with each such illness.

(d) A disability for which compensation under this subchapter 
is payable shall be considered to be service connected for 
purposes of all other laws of the United States. 

(e) For purposes of this section, the term ''Persian Gulf 
veteran'' means a veteran who served on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117.

Except as provided in paragraph (c) of this section, VA shall 
pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability: (i)	became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. 

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification. 

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar. 

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: 

(1) fatigue, (2) signs or symptoms involving skin, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), 
(9) sleep disturbances, (10) gastrointestinal signs or 
symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss or (13) menstrual disorders. 

Compensation shall not be paid under this section (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 


For purposes of this section: (1) the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War. (2) the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317.

In a precedent opinion, dated May 3, 1999, the VA General 
Counsel concluded that a well grounded claim for compensation 
under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 3.317 for 
disability due to undiagnosed illness generally requires the 
submission of some evidence of: (1) active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) manifestation of one or more 
signs or symptoms of undiagnosed illness; (3) objective 
indications of chronic disability during the relevant period 
of service or to a degree of disability of 10 percent within 
the specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.  The Board is bound by such interpretations.  
38 U.S.C.A. § 7104(c) (West 1991).

Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that the 
claim is plausible.  Grivois and Grottveit, supra.  Because 
the veteran has failed to meet this burden, the Board finds 
that his claims for service connection for esophagitis and 
hiatal hernia, depression, alopecia areata, chronic fatigue 
syndrome to include fatigue due to an undiagnosed illness or 
a basis other than undiagnosed illness are not well grounded 
and must be denied.  

The threshold question that must be resolved is whether the 
veteran has presented evidence of well-grounded claims, that 
is, plausible claims.  In view of the evidence, the Board 
finds that the veteran has not met this initial burden and 
that as a result there is no further duty to assist him in 
regard to the development of the claims decided herein.  

In connection with the development of the claim, the Board 
observes that the RO has obtained service medical records and 
post service VA and non-VA medical records that include 
several comprehensive examinations.  A diligent effort has 
been made to provide an adequate record.  The records that 
have been obtained are comprehensive and appear to provide an 
adequate record for an informed decision.  

The essential Caluza elements of a well-grounded claim are 
evidence of a current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence depending on the circumstances), and 
of a nexus between the inservice injury or disease and the 
current disability (medical evidence). 

Where the determinative issue involves causation or a medical 
diagnosis, as is the case in the veteran's claim, competent 
medical evidence to the effect that the claim is possible or 
plausible is required.  The claimant does not meet this 
burden by merely presenting his lay opinion because he is not 
a medical health professional and does not constitute 
competent medical authority.  Espiritu, supra.  

Consequently, the veteran's lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for a well-grounded claim, his lay assertion on a matter of 
medical causation or etiology would not be entitled to any 
favorable presumption in the well-grounded determination.  

As it is the province of trained health care professionals to 
enter conclusions, which require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis upon which to find his claims well 
grounded.  Espiritu.  Accordingly, as a well-grounded claim 
must be supported by competent evidence, not merely 
allegations, Tirpak, the veteran's claims for service 
connection for esophagitis and hiatal hernia, depression, 
alopecia areata, chronic fatigue syndrome to include fatigue 
due to an undiagnosed illness or a basis other than 
undiagnosed illness must be denied as not well grounded.  The 
record shows esophagitis and hiatal hernia, depression, 
alopecia areata, chronic fatigue syndrome to include fatigue 
initially after service.  

The record includes competent evidence of esophagitis and 
hiatal hernia, depression, alopecia areata, chronic fatigue 
syndrome to include fatigue initially after service.  The 
service medical records, in particular the information 
obtained coinciding with the veteran's redeployment from the 
Persian Gulf does not mention any pertinent complaints and 
none of the disorders was reported initially until after 
service, with a history of inception after service.  There is 
no medical evidence reported that links any of these 
disorders to service.  The veteran's testimony regarding a 
physician's comments regarding depression indicates that 
these comments are simply too tenuous regarding causal nexus 
and such a nexus is not reported elsewhere in the record.  
The gastrointestinal disability was initially reported 
several years after service and the veteran also noted 
alopecia early on as having been initially manifested after 
service.

As for chronic fatigue syndrome, the diagnosis appears 
established in the record and as a result the claimed fatigue 
as due to an undiagnosed illness cannot be a reasonably based 
claim.  Unfortunately at this time the record does not 
include medical evidence linking chronic fatigue syndrome to 
service and the veteran did not indicate in hearing testimony 
that such evidence existed.  Therefore, the claim is not well 
grounded.  In summary, the Board must observe that there is 
no basis in the record for well-grounded claims on a basis 
unrelated to an undiagnosed illness.

The Board finds that the veteran has not presented a well-
grounded claim for service connection of various disorders 
claimed as due to an undiagnosed illness.  He has the 
required service and he has reported for the comprehensive 
examinations ordered to ascertain a likely etiology for 
various disorders that include those listed among the signs 
and symptoms that may be manifestations of an undiagnosed 
illness.  

As for the question of well groundedness under criteria for 
disability related to an undiagnosed illness, nonspecific or 
otherwise undiagnosed gastrointestinal symptoms, psychiatric 
symptoms, hair loss or fatigue have not been reported.  

Thus, in each instance, there is currently a known clinical 
diagnosis to which the symptoms are attributable.  Therefore 
consideration may not be given to service connection on the 
basis of an undiagnosed illness, as an essential element to 
well ground the claim on that basis is not met.  Accordingly, 
the Board finds that the evidentiary record supports a 
determination that the claims based on undiagnosed illness 
are not well grounded.  The Board is bound by the recent VA 
General Counsel precedent opinion regarding the required 
elements of a well grounded claim based on an undiagnosed 
illness.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.

The Board considered and denied the veteran's claim for 
service connection for disabilities due to an undiagnosed 
illness on different grounds from that of the RO.  The 
appellant has not been prejudiced by the decision as the 
adjudication by the RO has accorded the appellant greater 
consideration than his claims in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service evidence that has not already been obtained that 
would well ground the claims for service connection 
considered herein on any basis.  McKnight and Epps, supra. 


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for hearing loss and 
tinnitus, the appeal is denied.

The veteran not having submitted well grounded claims of 
entitlement to service connection for esophagitis and hiatal 
hernia, depression, alopecia areata, chronic fatigue syndrome 
to include fatigue due to an undiagnosed illness or a basis 
other than undiagnosed illness, the appeal is denied.



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

At the Board hearing, the veteran recalled breathing problems 
in a sand storm (T 6), that he was to have a lung specialist 
examine him after the hearing, and that a physician advised 
him that the lung problem was caused from smoke (T 14-18).  
He also identified a physician who had advised him that his 
back disorder was probably linked to service (T 11-14).  If a 
respiratory disorder were attributed to a known clinical 
diagnosis, the provisions of 38 C.F.R. § 3.317 would by its 
terms be inapplicable but the provisions of 38 C.F.R. 
§ 3.303(d) could be applicable.

In light of the appellant's testimony before the Board that 
doctors had recently told him, apparently with some 
specificity, that his current back and lung problems may be 
related to service, and in light of VA being aware of this 
evidence, a remand is necessary in order for the Board to 
ensure compliance with the 38 U.S.C. § 5103(a) duty to 
notify.  See Robinette v. Brown, 8 Vet. App. 69, 80 (1995) as 
discussed in Spencer v. West, No. 98-363 (U.S. Vet. App. 
March 13, 2000).  See also Ivy v. Derwinski, 2 Vet. App. 320, 
323 (1992) regarding such evidence where the veteran attempts 
to reopen a previously denied claim.

As to the claim of entitlement to an increased evaluation for 
residuals of a right knee injury, the representative argues 
consideration was not given to the principles established in 
DeLuca v. Brown, 8 Vet. App. 206 (1995).  

The Board is inclined to agree in view of the examinations of 
record.  The pertinent legal precedent requires that where 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered the examinations upon which the rating decisions 
are based must adequately portray the extent of functional 
loss due to pain on use or due to flare-ups.  DeLuca, supra. 
(emphasis added).  

The fulfillment of the VA duty to assist a veteran includes 
providing him or her with a thorough and contemporaneous 
medical examination.  Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990).  The case is remanded to the RO for further 
development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claims for an increased rating for 
residuals of a right knee injury, service 
connection for disability of the thoracic 
spine and a respiratory disorder.  After 
any necessary authorization for release 
of medical information is secured from 
the veteran, the RO should attempt to 
obtain legible copies of the veteran's 
complete treatment reports from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the response from the veteran, the RO 
should secure copies of any current, 
outstanding VA treatment records, in 
particular any records regarding the 
respiratory evaluation the veteran claims 
he had after the Board hearing.  

The veteran should also be advised to 
obtain medical statements regarding the 
etiology of a thoracic spine and 
respiratory disorders in light of the 
recent Board hearing testimony.

3.  The RO should arrange for a VA orthopedic 
examination of the veteran by an orthopedic 
surgeon or other appropriate specialist to 
determine the nature and extent of severity 
of his right knee disability.  Any further 
indicated special studies should be 
conducted.  The claims file and a separate 
copy of this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of the 
examination, and the examiner must annotate 
the examination report that such review was 
conducted.  

The examiner should record pertinent medical 
complaints, symptoms, and clinical findings, 
including range of motion of the right knee 
in degrees of arc with an explanation as to 
what is the normal range of motion, the 
extent of any instability, and pain on use, 
and comment on the extent of the functional 
limitations caused by the above mentioned 
disability.  Regarding any flare-ups 
described by the veteran, the examiner should 
elicit information regarding the frequency, 
duration, precipitating cause and source of 
relief.  It is requested that the examiner 
provide explicit responses to the following 
questions:

(a) Does the service-connected disability of 
the right knee cause weakened movement, 
excess fatigability, and incoordination, and 
if so, can the examiner comment on the 
severity of these manifestations and on his 
ability to perform average employment in a 
civil occupation?  If the severity of these 
manifestations cannot be quantified, the 
examiner should so indicate.
(b) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the right knee, and the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service-connected right knee disability, 
or the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  The 
examiner should carefully elicit all of 
the veteran's subjective complaints 
concerning the aforementioned disorder.  
The examiner should offer an opinion as 
to whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints, 
including pain.  

The examiner should also identify all 
muscle groups involved.  Any opinions 
expressed must be accompanied by a 
complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of an increased 
rating for a right knee disability with 
application of 38 C.F.R. §§ 4.40, 4.45, 
4.59 and DeLuca v. Brown.  

The RO should also document its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (1999).  The RO 
should also readjudicate the claims of 
entitlement to service connection for a 
respiratory disorder and whether new and 
material evidence has been presented to 
reopen a claim of entitlement to service 
connection for a disability of the 
thoracic spine.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should 
be returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



